Case 5:19-cv-00877-MWF-SHK Document 1 Filed 05/09/19 Page 1 of 8 Page ID #:1




 1 MARCOS D. SASSO (SBN 228905)
   sassom@ballardspahr.com
 2 BALLA-RD SPAHR LLP
   2029 Century Park East, Suite 800
 3 Los Angeles, CA 90067-2909
   Telephone: 424.204.4400
 4 Facsimile: 424.204.4350
 5    Attorneys for Defendant
       BRIDGECREST CREDIT
 6      COMPANY, LLC

 7
 8                          UNITED STATES DISTRICT COURT

 9                         CENTRAL DISTRICT OF CALIFORNIA

10
11 ANTHOLINE FERNANDEZ and                  CASE NO. 5:19-cv-0877
   RONALD FERNANDEZ, on behalf of
12 themselves and members of the general
   public,                                  NOTICE OF REMOVAL
13
                      Plaintiff,            (Pursuant to 28 U.S.C. §§ 1332(a)(1),
14                                          1441(a) — Diversity
          v.
15
   BRIDGECREST CREDIT COMPANY,
16 LLC,  an Arizona limited liability
   company; and DOES 1 through 25,
17 inclusive,
18                    Defendant.

19
20
21
22
23
24
25
26
27
28
     DMEAST #37403902 v4

                                  NOTICE OF REMOVAL
Case 5:19-cv-00877-MWF-SHK Document 1 Filed 05/09/19 Page 2 of 8 Page ID #:2




  1 TO THE UNITED STATES DISTRICT COURT FOR THE CENTRAL
  2 DISTRICT OF CALIFORNIA:
  3            PLEASE TAKE NOTICE THAT, pursuant to 28 U.S.C. Sections
  4 1332(a)(1), 1441(a), and 1446, defendant Bridgecrest Credit Company, LLC
  5 (“Bridgecrest”) hereby removes the action entitled Antholine Fernandez and
  6 Ronald Fernandez v. Bridgecrest Credit Company, LLC, Superior Court of the
  7 State of California for the County of San Bernardino, Case No. CIV DS 1910203
  8 (the “Action”), to the United States District Court for the Central District of
  9 California on the following grounds:
 10            1.           Removal Is Timely. The Complaint was served on April 9, 2019.
 11 Bridgecrest has timely filed this Notice of Removal pursuant to 28 U.S.C. §
 12 1446(b) because it has filed it within 30 days of receipt and service of the
 13 Complaint, and within one year after “commencement of the action” in state court.
 14 Pursuant to 28 U.S.C. § 1446(a), true and correct copies of all process and
 15 pleadings in the Action and received by Bridgecrest are attached as Exhibit A.
 16       2.     This Court Has Removal Jurisdiction Over This Action. Pursuant to
 17 28 U.S.C. § 1441(a), “any civil action brought in a State court of which the district
 18 courts of the United States have original jurisdiction, may be removed by the
 19 defendant or the defendants, to the district court of the United States for the district
 20 and division embracing the place where such action is pending.” The “district
 21 courts shall have original jurisdiction of all civil actions where the matter in
 22 controversy exceeds the sum or value of $75,000, exclusive of interest and costs,
 23 and is between . . . citizens of different states.” 28 U.S.C. § 1332(a)(1). The
 24 Action is a civil action of which this Court has original jurisdiction under 28
 25 U.S.C. § 1332(a)(1) based upon the allegations in the Complaint, and the Action is
 26 one that Bridgecrest may remove to this Court pursuant to the provisions of 28
 27 U.S.C. § 1441(a).
 28
      DMEAST #37403902 v4
                                            NOTICE OF REMOVAL
Case 5:19-cv-00877-MWF-SHK Document 1 Filed 05/09/19 Page 3 of 8 Page ID #:3



  1            3.           Diversity of Citizenship. Plaintiffs allege to be residents of San
  2 Bernardino County and citizens of California. Compl., ¶ 10. For purposes of
  3 diversity jurisdiction, Plaintiffs are citizens of California.
  4            4.           Bridgecrest is an Arizona limited liability corporation with its
  5 principal place of business in Mesa, Arizona. Compl., ¶ 11. The citizenship of a
  6 limited liability company (“LLC”) is based on the citizenship of all of its members
  7 in the LLC. See Johnson v. Columbia Props. Anchorage, LP, 437 F.3d 894, 899
  8 (9th Cir. 2006); Platoon Invs., LLC v. Zapata, 2014 WL 12695570, *1 (C.D. Cal.
  9 Feb. 14, 2014, No. CV 14-477-GW (MANx) (quoting Johnson).
10             5.           Here, Bridgecrest is a wholly-owned subsidiary of Bridgecrest
11 Acceptance Corporation, making it the sole “member” of Bridgecrest. Bridgecrest
12 Acceptance Corporation is incorporated in Arizona with its principal place of
13 business in Tempe, Arizona. Because Bridgecrest Acceptance Corporation is a
14 citizen of Arizona (where it is incorporated and where it has its principal place of
15 business), the citizenship of Bridgecrest is Arizona for purposes of diversity.
16             6.           Amount in Controversy. When the complaint does not contain any
17 specific amount of damages sought, the party seeking removal under diversity
18 bears the burden of showing, by a preponderance of the evidence, that the amount
19 in controversy exceeds the statutory amount. Guglielmino v. McKee Foods Corp.,
20 506 F.3d 696, 699 (9th Cir. 2007); Lewis v. Verizon Communs., Inc., 627 F.3d
21 395, 397 (9th Cir. 2010). “Under the burden, the defendant must provide evidence
22 establishing that it is more likely than not that the amount in controversy exceeds
23 that amount.” See Gulielmino, 506 F.3d at 699 (internal quotations and citation
24 omitted). The amount in controversy is the “amount at stake in the underlying
25 litigation.” Gonzales v. CarMax Auto Superstores, LLC, 840 F.3d 644, 648 (9th
26 Cir. 2016) (quoting Theis Research, Inc. v. Brown & Bain, 400 F.3d 659, 662 (9th
27 Cir. 2005)). “[T]his includes any result of the litigation, excluding interests and
28 costs, that 'entails a payment' by the defendant.” Id. (quoting Guglielmino v.
      DMEAST #37403902 v4                              2
                                              NOTICE OF REMOVAL
Case 5:19-cv-00877-MWF-SHK Document 1 Filed 05/09/19 Page 4 of 8 Page ID #:4



  1 McKee Foods Corp., 506 F.3d 696, 701 (9th Cir. 2007)). Among other items, the
  2 amount in controversy includes damages (compensatory, punitive, or otherwise),
  3 the costs of complying with an injunction, and attorneys’ fees awarded under fee-
  4 shifting statutes or contract. See id. at 648-49.
  5            7.           Importantly, in demonstrating that the amount in controversy is
  6 satisfied, Bridgecrest does not concede liability or that Plaintiffs are entitled to any
  7 amount or recovery. See, e.g., Lewis v. Verizon Commc’n, Inc., 627 F. 3d 395,
  8 400 (9th Cir. 2010) (holding that in establishing “jurisdictional amount, [the
  9 moving party] need not concede liability for the entire amount, which is what the
10 district court was in essence demanding by effectively asking [the moving party] to
11 admit that at least $5 million of the billings were ‘unauthorized’ within the
12 meaning of the complaint.”).
13             8.           At this time, based upon the allegations in the Complaint, Plaintiffs
14 contends that the amount in controversy exceeds $75,000. In the Complaint,
15 Plaintiffs assert claims for violations of: (1) California’s Rees-Levering
16 Automobile Sales Finance Act; (2) the California Commercial Code; (3)
17 California’s Rosenthal Fair Debt Collection Practices Act; (4) California’s
18 Consumer Credit Reporting Agencies Act; and (5) California’s Unfair Competition
19 Law. Compl. ¶¶ 14-56. Plaintiffs allege that, after purchasing a vehicle in
20 February 2015, Plaintiffs defaulted on their payments and, as a result, Bridgecrest
21 repossessed the vehicle on April 10, 2018. Id. ¶ 1-2. Thereafter, Bridgecrest
22 issued a Notice of Intention to Dispose and Our Plan to Sell Property (the
23 “Statutory Notice”) to Plaintiffs. Id. Plaintiffs allege that the Statutory Notice is
24 deficient and violates the requirements of Rees-Levering and the Commercial
25 Code. Id. ¶ 4. Plaintiffs further allege that after repossession of the vehicle,
26 Bridgecrest sold the vehicle at auction and issued a Calculation of Surplus or
27 Deficiency (“Explanation”) to Plaintiffs, requesting that Plaintiffs pay a deficiency
28
      DMEAST #37403902 v4                              3
                                              NOTICE OF REMOVAL
Case 5:19-cv-00877-MWF-SHK Document 1 Filed 05/09/19 Page 5 of 8 Page ID #:5



  1 balance of $12,379.29. Id. ¶¶ 7-8. Plaintiffs allege that the Explanation violates
  2 certain requirements of the Commercial Code. Id.
  3            9.           Based on the alleged deficiencies with the Statutory Notice and the
  4 Explanation (which Bridgecrest denies), Plaintiffs allege, among other things, that
  5 Bridgecrest is barred from collecting any deficiency balance (id. ¶ 4(i)), and
  6 Plaintiffs allege that Bridgecrest has allegedly “falsely reported, and continues to
  7 report, to credit reporting agencies that plaintiffs owe a deficiency balance of at
  8 least that amount on a charged off account, when in fact they do not owe a
  9 deficiency balance because of Bridgecrest’s defective Statutory Notice.” Id. ¶ 8.
10 Based on the foregoing allegations, Plaintiffs seek (1) actual, statutory and punitive
11 damages, (2) as to Plaintiff Ronald Fernandez, “trebling of the penalties or
12 remedies afforded by Commercial Code § 9625, the Rosenthal Act and Civil Code
13 § 1785.31(a)(1)(B),” (3) injunctive relief, (4) attorneys’ fees, and (5) such other
14 relief as the Court may deem just and proper. Compl., Prayer for Relief ¶¶ 1-10.
15             10.          At this time, and based solely upon the following allegations in the
16 Complaint (which Bridgecrest expressly does not concede and, in fact, Bridgecrest
17 denies that Plaintiffs are entitled to any relief and/or that the amounts sought are
18 accurate), it is more likely than not that, as pleaded in the Complaint, the amount in
19 controversy exceeds $75,000:
20             A.           With respect to Rees-Levering, Plaintiffs seek actual damages,
21                          attorneys’ fees and an order precluding Bridgecrest from seeking to
22                          collect the deficiency balance of at least $12,379.29. Compl. ¶ 16-19.
23             B.           With respect to the alleged violations of the Commercial Code,
24                          Plaintiffs seek actual damages plus $500 each, pursuant to
25                          Commercial Code § 9625. Id. ¶ 24. In addition, as to Plaintiff
26                          Fernandez, Plaintiffs seek “an amount up to three times greater than
27                          the amount authorized by Commercial Code § 9625,” i.e., actual
28                          damages plus up to $1,500. Id. ¶ 25.
      DMEAST #37403902 v4                              4
                                              NOTICE OF REMOVAL
Case 5:19-cv-00877-MWF-SHK Document 1 Filed 05/09/19 Page 6 of 8 Page ID #:6



  1            C.           With respect to the Rosenthal Act, Plaintiffs seek actual damages plus
  2                         statutory damages of up to $1,000 each, pursuant to Civil Code
  3                         § 1788.17, incorporating by reference 15 U.S.C. § 1692k(a)(2)(A), or
  4                         in the alternative, Civil Code § 1788.30(b). Id. ¶¶ 35-36. In addition,
  5                         as to Plaintiff Fernandez, Plaintiffs seek “an amount up to three times
  6                         greater than the amount” of statutory damages authorized under the
  7                         Rosenthal Act, or up to $3,000. Id. ¶ 37. Plaintiffs also seek
  8                         attorneys’ fees according to statute. Id. ¶ 38.
  9            D.           With respect to the Consumer Credit Reporting Agencies Act
10                          (“CCRAA”), Plaintiffs seek actual damages plus “punitive damages
11                          of up to $5,000 for each month of unlawful credit reporting, under
12                          Civil Code § 1785.31(a)(1)(B).” Id. ¶¶ 41-43. In support, Plaintiffs
13                          allege that Bridgecrest “knew that plaintiffs owed no deficiency
14                          balance” but “continued reporting a charge-off and deficiency balance
15                          to the credit reporting agencies, each and every month after the sale of
16                          plaintiffs’ vehicle.” Id. ¶ 40. Based on the allegations of the
17                          Complaint and the Explanation (which is an exhibit to the Complaint),
18                          the vehicle was sold on or about May 9, 2018. Id. 7 & Ex. 2.
19                          Accordingly, as alleged by Plaintiffs, purportedly inaccurate
20                          information has been reported each month from May 2018 to the
21                          present, i.e., twelve months. Thus, based on the Complaint’s
22                          allegations, Plaintiffs purport to seek up to $60,000 each in “punitive
23                          damages” under the CCRAA (12 months x $5,000 per month, per
24                          Civil Code § 1785.31(a)(1)(B)). In addition, as to Plaintiff Fernandez,
25                          Plaintiffs seek “an amount up to three times greater than the amount
26                          authorized by Civil Code § 1785.31(a)(1)(B),” or up to $180,000,
27                          based on the allegations of the Complaint. Id. ¶ 44. Plaintiffs also
28
      DMEAST #37403902 v4                              5
                                              NOTICE OF REMOVAL
Case 5:19-cv-00877-MWF-SHK Document 1 Filed 05/09/19 Page 7 of 8 Page ID #:7



  1                         seek an order declaring they are not responsible for the deficiency
  2                         balance and attorneys’ fees according to statute. Id. ¶¶ 45-47.
  3            11.          As demonstrated herein, it is more likely than not based on the
  4 allegations of the Complaint that each Plaintiff purports to seek an amount in
  5 controversy that exceeds $75,000. See, e.g., Budget Rent-A-Car v. Higashiguchi,
  6 109 F.3d 1471, 1474 (9th Cir. 1997) (plaintiff may aggregate multiple claims to
  7 reach jurisdictional threshold for the amount in controversy); see also Smith v.
  8 Integrow Malt, LLC, No. CV-19-44-M-DLC-JCL, 2019 U.S. Dist. LEXIS 44941,
  9 *5 (D. Mont. Mar. 19, 2019) (“A plaintiff may reach the jurisdictional amount as
10 to an individual defendant by aggregating the amounts allegedly due on multiple
11 claims advanced against that one defendant.”). Thus, the amount in controversy is
12 satisfied based solely upon Plaintiffs’ allegations in the Complaint and removal is
13 proper.
14             12.          Proper Jurisdiction. This Court is the proper district court for removal
15 because the Superior Court of the State of California for the County of Los
16 Angeles is located within the United States District Court for the Central District of
17 California.
18             13.          Notice Has Been Effected. Bridgecrest concurrently is filing a copy
19 of this Notice of Removal of Action with the Superior Court of the State of
20 California for the County of San Bernardino. Bridgecrest will concurrently serve
21 Plaintiffs with copies of this Notice of Removal and the Notice filed in the Action.
22     Dated: May 9, 2019                           BALLARD SPAHR, LLP
                                                    MARCOS D. SASSO
23
24                                                  By:     /s/ Marcos D. Sasso
                                                          Marcos D. Sasso
25
                                                          Attorneys for Defendant
26                                                         BRIDGECREST CREDIT
                                                           COMPANY LLC
27
28
      DMEAST #37403902 v4                              6
                                              NOTICE OF REMOVAL
Case 5:19-cv-00877-MWF-SHK Document 1 Filed 05/09/19 Page 8 of 8 Page ID #:8



 1                                 PROOF OF SERVICE
 2        I am a resident of the State of California, over the age of eighteen years, and
   not a party to the within action. My business address is BALLARD SPAHR LLP,
 3 2029 Century Park East, Suite 800, Los Angeles, CA 90067-2909.
 4       On May 9, 2019, I served the document(s) entitled: NOTICE OF
   REMOVAL on the interested parties in this action by placing a true and correct
 5 copy of the document thereof, enclosed in a sealed envelope as follows:
 6   TRUEBLOOD LAW FIRM                              Attorneys for Plaintiffs
     Alexander B. Trueblood                          Antholine Fernandez
 7   10940 Wilshire Blvd., Suite 1600                Ronald Fernandez
     Los Angeles, CA 90024
 8   LAW OFFICES OF BRANDON A.
 9   BLOCK
     Brandon A. Block
10   433 North Camden Drive, Suite 600
     Beverly Hills, CA 90210
11
12         EI    BY MAIL: by placing the document(s) listed above in a sealed
                 envelope with California addressed as set forth below. I am readily
13               familiar with the firm's practice of collection and processing
                 correspondence for mailing. Under that practice it would be deposited
14               with the U.S. Postal Service on that same day with postage thereon
                 fully prepaid in the ordinary course of business. I am aware that on
15               motion of the party served, service is presumed invalid if postal
                 cancellation date or postage meter date is more than one day after date
16               of deposit for mailing in affidavit.
17         ❑     BY OVERNIGHT MAIL: by causing document(s) to be picked up
                 by an overnight delivery service company for delivery to the
18               addressee(s) on the next business day.
19         ❑     BY HAND: by personally delivering the document(s) listed above to
                 the person(s) at the address(es) set forth below.
20
           ❑     BY PERSONAL DELIVERY: by causing personal delivery by First
21               Legal Network of the document(s) listed above to the person(s) at the
                 address(es ) set forth below.
22
           ❑     BY E-MAIL: by attaching an electronic copy of the document(s)
23               listed above to the e-mail address listed below.
24         I declare that I am employed in the office of a member of the bar of this
     Court at whose direction the service was made.
25
           Executed on May 9, 2019, at Los Angeles, C lifornia.
26
27
28                                              ri      reen

                                       PROOF OF SERVICE
